Motion Denied; Appeal Dismissed and Majority and Dissenting Opinions filed
October 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00021-CV

  IN THE MATTER OF THE MARRIAGE OF CLINTON BOWERS AND
                    BARBARA BOWERS


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 70242

                    MAJORITY                OPINION


      This is an appeal from a judgment signed December 12, 2014. The clerk’s
record was filed February 9, 2015. The reporter’s record was filed February 10,
2015. Appellant filed a brief that failed to substantially comply with Rule 38 of
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1(a), (c), (f), and
(i). On September 1, 2015, appellant was ordered to file an amended brief within
thirty days or the appeal would be dismissed for want of prosecution. See Tex. R.
App. P. 38.9 and 42.3(b).
      On September 29, 2015, appellant filed a motion for extension of time to file
his amended brief. The motion fails to state the length of the extension sought or
any facts relied upon to explain the need for an extension. See Tex. R. App. P.
10.5(b)(B) and (C). Accordingly, appellant’s motion is denied and the appeal is
ordered dismissed.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Justices Jamison, McCally, and Wise (McCally, J., dissenting).




                                            2